    Case 6:21-cv-00003 Document 72-1 Filed on 02/09/21 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS,
                                 VICTORIA DIVISION
                                                           )
STATE OF TEXAS,                                            )
       Plaintiff,                                          )
                                                           )
               v.                                          )
                                                                 Case No. 6:21-cv-0003-DBT
UNITED STATES OF AMERICA, et al.,                          )
                                                           )
       Defendants,                                         )
FIEL Houston, et al.,                                      )
                                                           )
       Defendants-Intervenors,                             )

                             CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, movant and proposed amicus curiae Immigration Reform

Law Institute has no parent corporations and no outstanding stock within the ambit of Rule 7.1.

Dated: February 9, 2021                        Respectfully submitted,

                                               /s/ Lawrence J. Joseph
                                               Lawrence J. Joseph
                                                Counsel of Record
                                               D.C. Bar No. 464777 (admitted pro hac vice)
                                               1250 Connecticut Av NW, Ste 700-1A
                                               Washington, DC 20036
                                               Tel: 202-669-5135
                                               Fax: 202-318-2254
                                               Email: ljoseph@larryjoseph.com


                                               Counsel for Movant




                                               1
